MEMORANDUM **
Jose Jimenez Perez, a federal prisoner, appeals pro se the judgment of the district court dismissing his action without prejudice for failure to exhaust administrative remedies. See 28 U.S.C. § 1915A; 42 U.S.C.1997e(a). We have jurisdiction pursuant to 28 U.S.C § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm in part, reverse in part, and remand.
Although Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001), held that the Prison Litigation Reform Act requires administrative exhaustion for all inmate claims regardless of the relief sought, the district court erred by dismissing Perez’s claim against Warden Andrews because the prison policy clearly stated that requests for compensatory or punitive damages would not be addressed through the Administrative Remedy Process. Cf. Fraley v. U.S. Bureau of Prisons, 1 F.3d 924, 925 (9th Cir.1993) (holding, in context of habeas corpus petition, that exhaustion is not required where it would be futile); Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 687 (9th Cir.1993) (concluding takings claim ripe for review in 42 U.S.C. § 1983 action where seeking relief in state court would have been futile).
*111Perez’s claim against defendant Bernal was properly dismissed without prejudice because it sought compensation for time spent in disciplinary segregation. See 42 U.S.C. § 1997e(c); Edwards v. Balisok, 520 U.S. 641, 648, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). We deny Perez’s motion for summary reversal as moot.
AFFIRMED in part, REVERSED in part, AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.